DETAILED ACTION

Acknowledgement


This action is in response to the reply to the election/restriction filed on 02/03/2022.


Election/Restrictions


Applicant’s election without traverse of Invention II including claims 5, 6, and 8 in the reply filed on 02/03/2022 is acknowledged.

Priority

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Status of Claims

Claims 1-4, 7, and 9-10 are non-elected.
Claims 5, 6, and 8 have been elected. 
Claims 5, 6, and 8 are now pending. 




Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 06/23/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 5, 6, and 8 are rejected under 35 U.S.C. 101 because the claimed invention, “Operation Plan Generation Device and Operation Plan Generation Method”, is directed to an abstract idea, specifically Certain Methods of Organizing Human Activity (e.g. fundamental economic principles and practices), without significantly more. The claims do not include additional elements that are sufficient to amount to significantly 
Step 1:  Claims 5, 6, and 8 are directed to a statutory category, namely a machine (claims 5-6), and a process (claim 8).
Step 2A (1): Independent claims 5 and 8 are directed to an abstract idea of Certain Methods of Organizing Human Activity (e.g. fundamental economic principles and practices), based on the following claim limitations: “generate a plurality of operation plans that satisfy an operation constraint condition for the energy system; learn characteristics of the energy system on the basis of the plurality of operation plans; generate a plurality of operation plan candidates on the basis of the learned characteristics of the energy system; and generate an operation plan on the basis of the plurality of operation plan candidates (claim 5); an operation plan generation method comprising: a step of generating a plurality of operation plans that satisfy an operation constraint condition for the energy system; a step of learning characteristics of the energy system on the basis of the plurality of operation plans; a step of generating a plurality of operation plan candidates on the basis of the learned characteristics of the energy system; and a step of generating an operation plan on the basis of the plurality of operation plan candidates.” (claim 8). Dependent claim 6 further defines the learning operation. The claims are directed towards generating operations plans for a system based on system constraints and characteristics. These limitations, under the broadest reasonable interpretation, fall within the abstract grouping of “Certain Methods of Organizing Human Activity” and subgroup of fundamental economic principles and practices which include hedging, insurance, and mitigating risk. Developing operation plans that meet the system 
Step 2A (2): This judicial exception is not integrated into a practical application. In particular, claims 5 and 6 recite additional elements of an operation plan generation device comprising a data generation unit, a machine learning unit, an operation plan candidate generation unit, and an operation plan generation unit. These additional elements do not integrate the abstract idea into a practical application because the claims do not recite (a) an improvement to another technology or technical field and (b) an improvement to the functioning of the computer itself and (c) implementing the abstract idea with or by use of a particular machine, (d) effecting a particular transformation or reduction of an article, or (e) applying the judicial exception in some other meaningful way beyond generally linking the use of an abstract idea to a particular technological environment. These additional elements are viewed as computing devices that are used to perform the abstract idea of generating operation plans. Limitations that recite mere instructions to implement an abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea are not indicative of integration into a practical application (see MPEP 2106.05(f)). Therefore, claims 5, 6, and 8 do not integrate the judicial exception into a practical application and thus are not patent eligible. 
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Claims 5 and 6 recite additional elements of an operation plan generation device comprising a data generation unit, a machine learning unit, an operation plan candidate generation unit, and an operation plan 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Murai et al. (US 2016/0349780 A1) in view of Wichmann et al. (US 2015/0185716 A1).
As per claim 5 (Original), Murai teaches an operation plan generation device in an energy system that supplies energy to a consumer, the operation plan generation device comprising (Murai e.g. Figs. 1-2, Fig. 1 is an example configuration of an operation plan generation device 1 [0021]. An operation plan generation device 1 is a device for generating an operation plan for an energy supply plant 3 that supplies energy such as electric power, cooling, heat, and the like to a load, which is a building structure 2 such as a building, a house, or the like [0022].) : 
Murai teaches a data generation unit configured to generate a plurality of operation plans that satisfy an operation constraint condition for the energy system; (Murai e.g. Figs. 2 and 5, The operation plan generator is configured to generate an operation plan for the plurality of energy supply apparatuses to achieve at least one of a target relating to an amount of primary energy consumption and a target relating to the total cost, based on the amount of primary energy consumption computed by the consumption amount computer, and on the total cost computed by the cost computer [0005]. Operations plans can include operation plans for various apparatuses such as cooling supply apparatus, cogenerator/boiler, and heat storage tank/storage battery (Fig. 5 and [0110]-[0114]). Fig. 2  daily operation plan generator 192 generates an operation plan in consideration of the construction condition equations EQ. 3 through EQ. 20 (i.e. constraints) so as to satisfy those equations [0104]. EQ. 3 through EQ. 20 involve constraint conditions for specific times, or constraint conditions extending before and after specific times [0088]. The equations used for generating operation plans include constraint conditions such as stored electric power capacity, stored heat 
Murai in view of Wichmann teach a machine learning unit configured to learn characteristics of the energy system on the basis of the plurality of operation plans; 
Murai teaches using plant model data, model parameter data, and process data that reflect characteristics of the energy system to generate operation plans (Murai e.g. Fig. 2 Operation plan generation device includes components of a plant model storage 15, process data storage 13, processor 17, etc. [0046].  Plant model storage 15 stores plant model data 151 and model parameter data 152 [0052]. Plant model data 151 shows a type and connectivity aspect of energy supply apparatuses provided to the energy supply plant 3. The model parameter data 152 show details of energy supply devices provided to the energy supply plant 3. The model parameter data 152 includes, for example, a maximum energy output that each energy supply apparatus supplies, an output energy conversion efficiency with respect to energy input into each energy supply apparatus, and the like [0054]. Process data storage stores 13 stores process data 131 that includes a record of energy supply plant 3 and a record of energy demand of the building structure 2 (i.e. historical operations data) [0050]. The processor 17 is provided with a demand predictor 18 and an operation plan generator 19 [0066]. Demand predictor 18 uses process data 131 (i.e. historical operations data) to predict annual and daily energy demand ([0067]-[0068]).) The annual and daily demand predictor feed prediction data to the operation plan generator 19 ([0070]-0071]). The annual operation plan 
Murai does not explicitly teach a machine learning unit configured to learn characteristics of the energy system.
However, Wichmann teaches a machine learning unit configured to learn characteristic of powerplant systems (Wichmann e.g. Figs. 1-4; Wichmann teaches computer-implemented methods and apparatus for modeling power systems, and power plants having multiple thermal generating units. The energy system models predict performance under varying physical, operational, and/or economic conditions [0051]. Plant controller 22 of may include or communicate with digital models 60, 61, and 62 that simulate the operation of each plant component 49. The model may include algorithms that correlate process input variables to process output variables (Fig. 3 and  [0062]). The model may be a dynamic one that includes a learning mode in which it is tuned or reconciled via comparisons made between actual operation and predicted operation [0064]. Fig. 4 plant controller includes an artificial neural network configuration 71 (“neural network 71”) (i.e. machine learning unit) and an optimizer 64 [0080]. The digital models 60, 61, 62, 63 interact and communicate with the neural network 71, in doing so, the neural network forms a model of the entire combined-cycle power plant 12 and simulates thermodynamic and economic operation of the plant [0083]. Weights may be 
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Murai’s operation plan generation device system models to include a machine learning unit that learns the characteristics of the system as taught by Wichmann in order to predict optimized setpoints (i.e. operation plans) that maximize profitability for particular combinations of ambient, operational, contractual, regulatory, legal, and/or economic and market conditions (Wichmann e.g. [0051]).
Murai does not explicitly teach, however, Wichmann teaches an operation plan candidate generation unit configured to generate a plurality of operation plan candidates on the basis of the learned characteristics of the energy system; and (Wichmann e.g. FIG. 4 illustrates a schematic system configuration of a plant controller 22, which includes a filter 70, an artificial neural network configuration 71 (“neural network 71), and an optimizer 64 [0080]. The optimizer 64 (i.e. operation plan candidate generation unit) may cause the neural network 71 to run the digital models 60, 61, 62.63 at various operational setpoints (i.e. operational plans). By simulating the operation of the power plant at different setpoints, the optimizer 64 searches for operational setpoints that would cause the plant to operate more economically or improve performance by some other criteria, which may be defined by operator 39 [0084].)
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Murai’s operation plan 
Murai in view of Wichmann teach an operation plan generation unit configured to generate an operation plan on the basis of the plurality of operation plan candidates. 
Murai teaches an operation plan generation unit configured to generation an operation plan (Murai e.g. Fig. 1-2; An operation plan generation device 1 is a device for generating an operation plan for an energy supply plant 3 that supplies energy such as electric power, cooling, heat, and the like to a load, which is a building structure 2 such as a building, a house, or the like [0022]. The operation plan generation device 1 generates an operation plan based on a primary energy consumption amount and an energy cost [0023].) 
Murai does not explicitly teach generate an operation plan on the basis of the plurality of operation plan candidates.
However, Wichmann teaches generate an operation plan on the basis of the plurality of operation plan candidates (Wichmann e.g. Fig. 4 optimizer 64 (i.e. operation plan candidate generation unit) may cause the neural network 71 to run the digital models 60, 61, 62.63 at various operational setpoints (i.e. operational plans) [0084]. The plant controller 22 may then use results from the simulations so to determine optimized operating modes (i.e. operation plan). Such optimized operating modes may be described by parameter sets that include a plurality of 
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Murai’s operation plan generation device system to include an optimizer (i.e. operation plan candidate generation unit) that generates operation plan candidates as taught by Wichmann in order to identify operation setpoints that would cause the plant to operate more economically or improve performance (Wichmann e.g. [0084]).
As per claim 6 (Original), Murai in view of Wichmann teach the operation plan generation device according to claim 5, Murai does not explicitly teach, however, Wichmann teaches wherein the machine learning unit is configured to learn the characteristics of the energy system by using deep learning (Murai e.g. Historical performance information of a subject powerplant or generating units and its peers may be recorded. Some generating units or powerplants may include equipment that has not been closely monitored or tracked, or if tracked, may have sparse observational data. According to the present invention, a deep learning method may be employed which imputes the value of missing data by using data from the subject unit as well as comparable peer units [0071]. Fig. 37 Fleet and unit data 1205 is attained for value characterization and operations history 1210. Data quality is boosted 1213 by using all monitored assets and triangulating on the most likely missing values of data, if any with deep learning techniques [0280].)

As per claim 8 (Original), Murai teaches an operation plan generation method in an energy system that supplies energy to a consumer, the operation plan generation method comprising (Murai e.g. Figs. 6 and 12, Murai teaches an operation plan generation method [0004]. Figs. 6 and 12 are example processes for generating an annual operation plan and a daily operation plan, respectively.): 
Murai teaches a step of generating a plurality of operation plans that satisfy an operation constraint condition for the energy system; (See claim 5a for response.)
Murai in view of Wichmann teach a step of learning characteristics of the energy system on the basis of the plurality of operation plans; (See claim 5b for response.)
Murai in view of Wichmann teach a step of generating a plurality of operation plan candidates on the basis of the learned characteristics of the energy system
Murai in view of Wichmann teach a step of generating an operation plan on the basis of the plurality of operation plan candidates. (See claim 5d for response.)

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ayanna Minor whose telephone number is (571)272-3605. The examiner can normally be reached M-F 9am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on 571-272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 

/A.M./Examiner, Art Unit 3624                                                                                                                                                                                                        



/MEHMET YESILDAG/Primary Examiner, Art Unit 3624